Title: II. Copy from Memory, 28 December 1796
From: Jefferson, Thomas
To: 


                        
                            Statement by memory of a letter written to J. Adams. Copy omitted to be retained.
                            Dear Sir
                            Monticello Dec. 28. 96.
                        
                        The public and the public papers have been much occupied lately in placing us in a point of opposition to each other. I confidently trust we have felt less of it ourselves. In the retired canton where I live we know little of what is passing. Pamphlets I see none: papers very few, and the fewer the happier. Our last information from Philada. is of the 16th. inst. At that date the issue of the late election seems not to have been known as a matter of fact. With me however it’s issue was never doubted. I knew the impossibility of your losing a single vote North of the Delaware; and even if you should lose that of Pennsylva. in the mass, you would get enough South of that to make your election sure. I never for a single moment expected any other issue, and tho’ I shall not be believed, yet it is not the less true that I never wished any other. My neighbors, as my compurgators, could aver this fact, as seeing my occupations and my attachment to them. It is possible indeed that even you may be cheated of your succession by a trick worthy the subtlety of your arch-friend of New York who has been able to make of your real friends tools for defeating their and your just wishes. Probably however he will be disappointed as to you, and my inclinations put me out of his reach. I leave to others the sublime delights of riding in the storm, better pleased with sound sleep and a warmer birth below it encircled with the society of neighbors, friends and fellow laborers of the earth, rather than with spies and sycophants. Still I shall value highly the share I may have had in the late vote, as a measure of the share I hold in the esteem of my fellow-citizens. In this point of view a few votes less are but little sensible, while a few more would have been in their effect very sensible and oppressive to me. I have no ambition to govern men. It is a painful  and thankless office. And never, since the day you signed the treaty of Paris, has our horizon been so overcast. I devoutly wish you may be able to shun for us this war which will destroy our agriculture, commerce and credit. If you do, the glory will be all your own. And that your administration may be filled with glory and happiness to yourself and advantage to us, is the sincere prayer of one, who tho’, in the course of our voyage, various little incidents have happened or been contrived to separate us, yet retains for you the solid esteem of the times when we were working for our independance, and sentiments of sincere respect and attachment.
                        
                            Th: Jefferson
                        
                    